Case 2:18-cv-01334 Document 40 Filed 12/02/19 Page 1 of 4 PagelD #: 261

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

BETSY S. FARNSWORTH and
BRITTANY E. GAMBER on behalf of
themselves and others similarly situated,

Plaintiffs,

v. CIVIL ACTION NO. 2:18-cvy-01334
LOVED ONES IN HOME CARE, LLC,
Defendant.
ORDER

Pending before the court is the parties’ Joint Motion To Approve Settlement Agreement
(“Joint Motion”) [Docket 38]. The Joint Motion seeks to approve a global settlement in the amount
of ten thousand dollars ($10,000) to be distributed in increments of $1,000 per Plaintiff, and the
remaining proceeds to be applied to Plaintiffs’ counsel’s litigation costs,

This case arises from allegations by Betsy S. Farnsworth, Brittany E. Gamber, Linda
Harris, Sonya Shaffer, Janet Shrewsbury, Gloria Choate, Alisha Adkins, and Rita Hattfield-
Canterbury (collectively “Plaintiffs”) that Loved Ones In Home Care, LLC (“Defendant”) failed
to pay Plaintiffs for travel time between client homes during their workday in violation of in
violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C, § 201 ef seg. and 29 C.E.R. §
785.38. (Amended Compl. {ff 1-5).

The FLSA contains a “judicial prohibition against the unsupervised waiver or settlement
of claims.” Taylor v. Progress Energy, Inc., 493 F.3d 454, 460 (4th Cir. 2007), superseded by
regulation on other grounds as stated in Whiting v. The Johns Hopkins Hosp., 416 F. App’x 312,
315 (4th Cir. 2011). However, claims for back wages under the FLSA may be settled if the

settlement is supervised by the Department of Labor or a district court. See e.g., Lynn's Food

1
 

Case 2:18-cv-01334 Document 40 Filed 12/02/19 Page 2 of 4 PagelD #: 262

Stores, Inc. v. United States, 679 F.2d 1359, 1353 (11th Cir. 1982), In such cases, the proposed
settlement must reflect a reasonable compromise of a bona fide dispute. Jd. A court assessing a
settlement for fairness must be provided with enough information to make such a determination.
See Kianpour v. Rest. Zone, Inc., No. DKC 11-0802, 2011 WL 5375082 at *2 (D. Md. Nov. 4,
2011).

The following factors are relevant to the reasonableness of an FLSA settlement: 1) the
extent of discovery that has taken place; 2) the stage of the proceedings, including the complexity,
expense, and likely duration of the litigation; 3) the absence of fraud or collusion in the settlement;
4) the experience of plaintiff's counsel; and 5) the probability of plaintiffs success on the merits
and the amount of the settlement compared to the potential recovery. See Flinn y, FMC Corp., 528
F.2d 1169, 1173 (4th Cir. 1975) (directing courts to consider these factors in assessing the
reasonableness of a class action settlement); Lomascolo v. Parsons Brinckerhoff, Inc., No. 1:09-
ev-1310, 2009 WL 3094955 (B.D. Va. Sept. 28, 2009) (applying the # linn factors when
considering an individual settlement in an FLSA case).

In this case, the parties engaged in discovery calculated to determine Plaintiffs’ damages.
Specifically, the parties agreed to preliminarily conduct a sampling from the following critical
data: payroll journal entries, handwritten time sheets, physical addresses of each patient cared for
by Plaintiffs, and the order in which cach patient was care for in a workday. For reliability
purposes, the parties agreed for Plaintiffs’ counsel to choose any five months within a two to three-
year period for which the data would be comprised. Given the crux of both parties’ position, Le.
not paid versus overpaid, the parties believed this would be the best approach to determine the
extent of the damages and to save client resources. There does not appear to be fraud or collusion

between the parties. The Plaintiffs’ counsel have extensive experience in wage and hour litigation.
Case 2:18-cv-01334 Document 40 Filed 12/02/19 Page 3 of 4 PagelD #: 263

Plaintiffs’ counsel and Defendant’s counsel believe the settlement is fair and reasonable.
Moreover, Plaintiffs concede that even if they would have prevailed at trial, there was a risk based
upon the data analyzed that a jury would not find damages that reached $1,000 for each of the
Plaintiffs. The Defendant does not object to Plaintiffs’ counsel’s request for $2,000 in litigation
costs. Notably, Plaintiffs’ counsel is not seeking their attorneys’ fees incurred, Given the risks of
litigation and that even had Plaintiff prevailed at trial, the risk that a jury would not award in excess
of the settlement amount, I FIND that this settlement is a fair and reasonable resolution of a bona
fide dispute over FLSA provisions, and 1 GRANT the Joint Motion to Approve Settlement [Docket
38], in the amount of $10,000. I further GRANT Plaintiffs’ counsel’s request for $2,000 in
litigation costs.

The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

  
         

 

unrepresented party.
. ENTER: Fy, Golf
JOSEPH R. GOODWIN
UNITED STATES/DISTRICT JUDGE
L
Prepared by:

/s/ Todd S. Bailess

Todd S. Bailess (WVSB #10482)

Rodney A. Smith, Esquire (WVSB #9750)
Bailess Smith PLLC

108 % Capitol Street, Suite 300
Charleston, West Virginia 25301
Telephone: (304) 342-0550

 
Case 2:18-cv-01334 Document 40 Filed 12/02/19 Page 4 of 4 PagelD #: 264

Facsimile: (304) 344-5529
thailess@bailesssmith.com
rsmith(@bailesssmith,com

Mark A, Toor (WVSB #5228)
10 Hale Street, Second Floor
Charleston, West Virginia 25301
Telephone: (304) 380-2111

mark(@marktoor.com
Agreed to by:

/s/ Richard Neely

Richard Neely (WVSB #2709)
Neely & Callaghan

159 Summers Street
Charleston, WV 25301-2134
rneely@neelycallaghan.com
